Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to performing beam failure recovery using a contention based random access procedure in a cellular communication system. A wireless device and a cellular base station may establish a cellular link. Beam configuration information indicating an active beam for downlink communications may be provided. The wireless device may detect beam failure for the active beam. The wireless device may perform a contention based random access procedure based at least in part on detecting beam failure for the active beam. An indication of the detected beam failure may be provided to the cellular base station by the wireless device as part of the contention based random access procedure.
Prior arts were found for the independent claims as follows:
Min Wang et al. (US 2020/0373992 A1)
Chunhua You et al. (US 2019/0356376 A1)
 	Wang discloses methods relating to a Contention-Based Random Access (CBRA) procedure for Beam Failure Recovery (BFR). 
You disclose method of configuring a contention-free random access resource for a beam failure recovery request.
	Applicant uniquely claimed the below distinct features in independent claims 1, 9 and 14 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	An apparatus, comprising: 
at least one processor configured to cause a wireless device to:
establish a cellular link with a cellular base station, 
receive beam configuration information for the cellular link, wherein the beam configuration information indicates one or more active beams for downlink communications from the cellular base station; 
detect beam failure for an active beam; and 
perform a contention based random access procedure based at least in part on detecting beam failure for the active beam, wherein an indication of the detected beam failure is provided to the cellular base station by the wireless device as part of the contention based random access procedure, wherein performing the contention based random access procedure comprises: 
providing wireless device identification information to the cellular base station in a message 1 of the contention based random access procedure; and 
receiving contention resolution and beam reconfiguration information in a message 2 of the contention based random access procedure based at least in part on the wireless device identification information being included in the message 1 of the contention based random access procedure.
 	Claim 9:
 	A wireless device, comprising:
 	an antenna; 
a radio operably coupled to the antenna; and 
at least one processor operably coupled to the radio; wherein the wireless device is configured to: 
establish a cellular link with a cellular base station, 
receive beam configuration information for the cellular link, wherein the beam configuration information indicates an active beam for downlink communications from the cellular base station; 
detect beam failure for the active beam; and 
perform a contention based random access procedure based at least in part on detecting beam failure for the active beam, wherein the wireless device provides a request for beam failure recovery during the contention based random access procedure, wherein performing the contention based random access procedure comprises: 
providing wireless device identification information to the cellular base station in a message 1 of the contention based random access procedure; and 
receiving contention resolution and beam reconfiguration information in a message 2 of the contention based random access procedure based at least in part on the wireless device identification information being included in the message 1 of the contention based random access procedure.
	Claim 14:
 	A cellular base station, comprising: 
an antenna; 
a radio operably coupled to the antenna; and 
at least one processor operably coupled to the radio; wherein the cellular base station is configured to: 
establish a cellular link with a wireless device, 
provide beam configuration information for the cellular link to the wireless device, wherein the beam configuration information indicates an active beam for downlink communications to the wireless device; 
receive a request for beam failure recovery from the wireless device during a contention based random access procedure initiated by the wireless device, wherein the contention based random access procedure comprises receiving wireless device identification information from the wireless device in a message 1 of the contention based random access procedure; and 
provide contention resolution and beam reconfiguration information for the cellular link to the wireless device based at least in part on the request for beam failure recovery, wherein the beam reconfiguration information indicates a new active beam for downlink communications to the wireless device, and wherein the contention resolution and beam reconfiguration information is provided in a message 2 of the contention based random access procedure based at least in part on the wireless device identification information being included in the message 1 of the contention based random access procedure.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412